 Case 1:11-cv-05457-EK Document 99 Filed 03/27/20 Page 1 of 4 PageID #: 3108



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES ex rel. ROBERT KRAUS and
PAUL BISHOP,
                              Plaintiffs,
               - against -                               Civil Action No. 11-cv-05457-EK

WELLS FARGO & COMPANY, WELLS
FARGO BANK, N.A., and its and their
subsidiaries and affiliates,
                              Defendants.

                                   JOINT STATUS REPORT

           Relators Robert Kraus and Paul Bishop (“Relators”) and Defendants Wells Fargo

& Co. and Wells Fargo Bank, N.A. (“Wells Fargo”) respectfully submit this Joint Status Report.

   I.      PROCEDURAL BACKGROUND

           This action has been remanded for proceedings consistent with the Memorandum

Opinion and Judgment issued and entered on November 21, 2019, by the United States Court of

Appeals for the Second Circuit, in United States ex rel. Kraus, et al. v. Wells Fargo & Co., et al.,

No. 18-1746 (2d Cir.). The Second Circuit issued its mandate on January 16, 2020. Dkt. No. 96.

On the same date, Judge Cogan entered a Docket Order, without a docket no., requiring a Joint

Status Report addressing next steps in this litigation. Separately, Wells Fargo received an

extension through March 20, 2020, from the Supreme Court of the United States for the time

within which to file a petition for certiorari. See No. 19A840.

        The parties filed a Joint Status Report on January 30, 2020. Dkt. No. 97. That report

indicated that the parties would hold private mediation on or before March 20, 2020, and

proposed a briefing schedule for any motion to dismiss in the event mediation fails. Id. The

Court entered an Order requiring the parties to attempt to resolve the litigation by mediation or
 Case 1:11-cv-05457-EK Document 99 Filed 03/27/20 Page 2 of 4 PageID #: 3109



other negotiation by March 20, 2020, and established deadlines for any motion to dismiss and

opposition briefing in the event such attempt fails. Dkt. No. 98.

          On March 10, 2020, Wells Fargo sought an extension of time in which to file a petition

for certiorari until April 3, 2020. The Supreme Court of the United States granted Wells Fargo’s

request on March 13, 2020. See No. 19A840. Subsequently, on March 19, 2020, the Supreme

Court of the United States entered an Order “[i]n light of the ongoing public health concerns

relating to COVID-19” extending the deadline to file any petition for certiorari due on or after

March 19, 2020, by 150 days from the date of the lower court judgment. See Miscellaneous

Order,          589         U.S.         (Mar.          19,         2020),      available         at

https://www.supremecourt.gov/orders/courtorders/031920zr_d1o3.pdf. Because 150 days from

the date on which the Second Circuit Court of Appeals issued its Memorandum Opinion and

Judgment (November 21, 2019) falls on a Sunday (April 19, 2020), Wells Fargo’s deadline for

filing any petition for certiorari in this litigation is now April 20, 2020.

    II.      STATUS OF PROCEEDINGS

             The parties held a private mediation on March 12, 2020. Although the mediation did

not result in an agreement between the parties, the parties and the mediator have continued to

confer and negotiate by teleconference. Such conferral remains ongoing. To accommodate

continued negotiations, and to preserve judicial resources, the parties propose the following:

          1. The parties shall continue to attempt to resolve this litigation by mediation or other

             negotiation by April 20, 2020.

          2. If such negotiations fail to resolve this litigation, Wells Fargo shall move to dismiss

             the complaint on or before May 11, 2020. Relators shall file any opposition to such




                                                   2
 Case 1:11-cv-05457-EK Document 99 Filed 03/27/20 Page 3 of 4 PageID #: 3110



             motion on or before June 1, 2020. Wells Fargo shall file any reply in further support

             of its motion to dismiss on or before June 12, 2020.

          3. In the event that Wells Fargo files a petition for certiorari, it reserves its rights with

             respect to filing a motion requesting a stay pending a decision on the petition by the

             Supreme Court.

          4. The parties shall promptly notify the Court if mediation or other negotiations to

             resolve this litigation are successful.

   III.      CONCLUSION

             The parties are available at Your Honor’s convenience to discuss this matter further.


Dated: March 27, 2020                                        Respectfully submitted,


GRANT & EISENHOFER P.A.                                    TROUTMAN SANDERS LLP

By: /s/ Jay W. Eisenhofer                                  By: /s/ Amy Pritchard Williams
Jay W. Eisenhofer                                          Amy Pritchard Williams
jeisenhofer@gelaw.com                                      amy.williams@troutman.com
485 Lexington Avenue                                       Mackenzie Willow-Johnson
New York, New York 10017                                   mackenzie.willow-johnson@troutman.com
Telephone: (646) 722-8500                                  301 S. College Street, Suite 3400
                                                           Charlotte, NC 28202
GRANT & EISENHOFER P.A.                                    Telephone: (704) 998-4102
Kyle J. McGee
kmcgee@gelaw.com                                           Stephen G. Rinehart
Viola Vetter                                               stephen.rinehart@troutman.com
vvetter@gelaw.com                                          875 Third Avenue
123 Justison Street                                        New York, NY 10022
Wilmington, Delaware 19801                                 Telephone: (212) 704-6305
Telephone: (302) 622-7000
                                                           Attorneys for Defendants Wells Fargo &
GOLDSTEIN & RUSSELL, P.C.                                  Company and Wells Fargo Bank, N.A.
Tejinder Singh
tsingh@goldsteinrussell.com
7475 Wisconsin Avenue, Suite 850
Bethesda, Maryland 20814
Telephone: (202) 362-0636

                                                       3
 Case 1:11-cv-05457-EK Document 99 Filed 03/27/20 Page 4 of 4 PageID #: 3111




THE LAW OFFICES OF
   SHARAD A. SAMY LLC
Sharad A. Samy
sharad@sharadsamy.com
32 Old Oak Road
Darien, Connecticut 06820
Telephone: (917) 673-0804

Attorneys for Relators




                                      4
